Title: To George Washington from Tobias Lear, 24 December 1794
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] December 24t 1794
        
        I have this moment been honored with your respected favor of the 21st instant—and shall, as soon as possible, obtain information on the several points therein mentioned, which shall be immediately communicated to you.
        The law for extending the time for opening the navigation of the Potomac has been passed in this State as well as Virginia.
        I take the liberty to enclose a packet for Mr Dandridge. With sentiments of the purest respect & most lively attachment—I have the honor to be My dear Sir, Your grateful & affectionate servant
        
          Tobias Lear.
        
      